DETAILED ACTION
	This office action is in response to the amendment filed on 12/17/2020 in which claims 1-4, 6, 8, 10-12, 14, 18, 20, 23, 26-28, 33, and 50.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 33, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US20150139056A1).
As to claims 1 and 33, Wang teaches a control information transmission method, comprising: (fig. 3 [0040]-[0044] method for sending control information).   
([0041] step S302, UE receives control information from a network element of a first access network ;)
 wherein the control information is used for instructing a specified second station in a sleep state to perform at least one operation of a group consisting of: state update, sleep mode transition, leaving the sleep state, and an operation after leaving the sleep state.( [0044] In step S304, since the UE may control the function module inside the UE according to the control information, the second access network corresponding to the function module may be controlled, thus improving user experience. For example, the state of the function module may be controlled (switch on/switch off, sleep/wakeup), thus being able to reduce unnecessary power consumption.)
Wherein the wireless signal comprises a wake-up signal: ([0047] The control information may be represented in many forms, may be represented to indicate switch-on or switch-off, wakeup or sleep and so on)
Wherein the wake-up signal comprises network access control information for indicating whether the second station initiates a network access operation and indicating a type of the initiated network access operation; and ([0070] UE receives a control signaling sent from a network element of 3GPP access network, which contains control information for controlling a WiFi module; and)
The network access operation refers to a process in which a user accesses a serving base station or a serving access point, other than the first station, and after the network access operation is completed, the serving base station and the serving access point provide services for the user. ([0092] For the UE the WiFi module of which is in the sleep state, when the network side has data to be offloaded to the WLAN carrier again, the eNB first wakes up the WiFi module of the UE (as step S302, at this moment, the eNB may cache data), and sends the data to the UE via the WLAN channel after the UE has been prepared. [0100] After the network element of the 3GPP access network receives the RRC message (such as an RRC connection reconfiguration complete message) replied by the UE that the WiFi module has been waken up, the UE and the network side may transmit data over the WLAN carrier, and transmit a control signaling and possible user data over the 3GPP carrier.)
([0118] the modules or steps may be stored in the storage device and executed by the computing device;)
As to claim 2, Wang teaches the control information transmission method of claim 1, wherein the wireless signal comprises a signal sent to be received by a primary module and a signal sent to be received by a secondary module, ([0102] the network element of the 3GPP access network first wakes up the WiFi module of the UE (such as step S402), and at this moment, the network element of the 3GPP access network may first send the received data to the UE over the 3GPP carrier,)
wherein the primary module and the secondary module are located at the second station; (Fig. 2 the UE contains a 3GPP module and a WIFI module  [0073])
wherein the signal sent to be received by the secondary module is the wake-up signal, and the wake-up signal is used for instructing the specified second station to complete a specified operation. ([0092] and [0100] the WIFI module is sent a wake up signal instructing the UE to wake up the WIFI module for communication on a WIFI carrier.)
As to claim 3, Wang teaches the control information transmission method of claim 2, wherein the wake-up signal comprises identity identifier information of a to-be-awoken device, ([0018] Preferably, the control information comprises: UE identification information, state indication information about the function module.)
wherein the identity identifier information of the to-be-awoken device is used for indicating a receiver of the wake- up signal. ([0052] the control information may include but not limited to: UE identification information, state indication information about the function module. [0041] UE receives control information)
As to claim 4, Wang teaches the control information transmission method of claim 3, wherein the identity identifier of the to-be-awoken device refers to a single user, or a specified group of users. ([0052] The control information may include but not limited to: UE identification information,)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Aboul-Magd et al. (US20180020501A1).
As to claim 6, Wang teaches the control information transmission method of claim 2, 
But does not specifically teach:
wherein the wake-up signal further comprises information of a target working channel, wherein the information of the target working channel refers to information for determining a working channel of the primary module of the second station. 
However Aboul-Magd teaches wherein the wake-up signal further comprises information of a target working channel, wherein the information of the target working channel refers to information for determining a working channel of the primary module of the second station. ([0069] During normal operation, the AP 102 may switch its operating channel for various reasons (e.g., channel degradation). This channel switch information needs to be propagated to the station 104. the channel switch information needs to be included in the WUF 200)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang with the WUF of Aboul-Magd in order to inform the UE what channel to use for communication.
As to claim 12, Wang teaches the control information transmission method of claim 2,
But does not specifically teach:
wherein the wake-up signal further comprises state update control information for instructing the second station to update a local state or perform sleep mode transition without taking the primary module out of the sleep state.
However Aboul-Magd teaches wherein the wake-up signal further comprises state update control information for instructing the second station to update a local state  ([0073] In other examples, other information, such as information related to any other operation change (e.g., change in timing information) in the AP 102, can be communicated to the station 104 via the WUR circuit 108 by similarly transmitting a reduced amount of information (e.g., minimum required information) as a simplified IE 402 in the frame body 254 of the WUF 200.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang with the WUF of Aboul-Magd in order to maintain the sleep state and conserve power.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Son et al. (US20190159127A1).
As to claim 8, Wang teaches the control information transmission method of claim 2, 
But does not specifically teach:
wherein the wake-up signal further comprises information indicating whether a serving access point is replaced, and the information indicating whether the serving access point is replaced is used for indicating whether the first station is a serving access point recorded by the second station.
However Son teaches wherein the wake-up signal further comprises information indicating whether a serving access point is replaced, and ([0182] the station may receive a WUR signal having the address of a new AP indicating to the station that it is in the coverage area of a new AP)
 the information indicating whether the serving access point is replaced is used for indicating whether the first station is a serving access point recorded by the second station. ([0173],[0177], [0182] the station determines if the address of the AP that sent the WUR signal is an already associated AP (recorded) or not.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Wang with the methods form Son in order to perform handover operation using WUR to save power.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jafarian et al. (US20140112224A1)
As to claim 10, Wang teaches the control information transmission method of claim 2, 
But does not specifically teach:
wherein the wake-up signal further comprises information of a time length for delaying wake-up, and the information of the time length is used for instructing the second station to perform an operation of leaving the sleep state after the indicated time length.
However Jafarian teaches wherein the wake-up signal further comprises information of a time length for delaying wake-up, and ([0146] the low power wake-up signal indicates when a beacon is coming. The low power receiver station 106e need not turn on the transceiver 214 until that time.)
the information of the time length is used for instructing the second station to perform an operation of leaving the sleep state after the indicated time length. ([0146] the low power wake-up signal indicates when a beacon is coming. The low power receiver station 106e need not turn on the transceiver 214 until that time.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang with the indication from Jafarian in order to save power.
As to claim 11, Wang teaches the control information transmission method of claim 2, 
But does not specifically teach:
wherein the wake-up signal further comprises control information of an operation after leaving the sleep state, and the control information of the operation after leaving the sleep state is used for indicating an operation performed by the second station after leaving the sleep state.
However Jafarian teaches wherein the wake-up signal further comprises control information of an operation after leaving the sleep state, and the control information of the operation after leaving the sleep state is used for indicating an operation performed by the second station after leaving the sleep state. ([0146] the low power wake-up signal indicates when a beacon is coming. The low power receiver station 106e need not turn on the transceiver 214 until that time. Which means after the receiver station turns on it will perform a reception operation for the beacon)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang with the indication from Jafarian in order to save power.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang et al. (US7342901B1)
As to claim 14, Wang teaches the control information transmission method of claim 2, 
But does not specifically teach:
wherein the wake-up signal further comprises paging area indication information for identifying a paging area where the first station is located. 
However Zhang teaches wherein the wake-up signal further comprises paging area indication information for identifying a paging area where the first station is located. (Col 9 lines 5-16 describes a paging area is directly related to the identifier of base station it is connected to) The combination of Wang and Zhang means the identifier of the access point/base station from Wang (fig. 8 3GPP connection establishment) can be seen as a paging area indication
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang with the paging methods of Zhang in order to save power at the station and determine the paging area of the station.



Claims 18, 26-28, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Aboul-Magd and Jafarian.
As to claims 18 and 50, Wang teaches a control information transmission method, comprising: receiving and decoding, by a secondary module of a second station, a wake-up signal to obtain control information and identity identifier information, and sending the control information and the identity identifier information to a control module; and parsing and completing an operation indicated in the control information. 
([0052] The control information may include but not limited to: UE identification information, state indication information about the function module. [0054] a receiving module 40 connected to a control module 42 and configured to receive control information from a network element of a first access network; and [0055] the control module 42 configured to, according to the received control information, control the state of the function module, which is corresponding to a second access network, of the UE. [0058] The control module 42 is further configured to, when the control information indicates wakeup or sleep, perform a wakeup operation or a sleep operation on the function module)
the control information transmission method further comprising:
parsing by the control module of the second station, network access control information in the wake-up signal; and in response to determining that the network access control information instructs to access network, awaking, by the control module, a primary module to take the primary module out of a sleep state, performing, by the primary module, a network access operation according to a type of the network access [0058] The control module 42 is further configured to, when the control information indicates wakeup or sleep, perform a wakeup operation or a sleep operation on the function module)
But does not specifically teach:
determining, by the control module of the second station and according to the identity identifier information, whether the second station is a target second station of the wake-up signal, and in response to determining that the network access control information instructs not to access network, performing, by the primary module, no network access operation after the primary module is taken out of the sleep state.
However Aboul-Magd teaches  determining, by the control module of the second station and according to the identity identifier information, whether the second station is a target second station of the wake-up signal, and  ([0007] The method includes receiving a low-power wake-up signal, The method also includes determining, using information in the RxID field, whether the ED is the intended ED)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang with the WUF of Aboul-Magd in order to maintain the sleep state and conserve power.
(Aboul-Magd Fig. 1, [0031], and [0032] describe the modules, processor, and memory for performing the methods of the disclosure)
But does not specifically teach:

However Jafarian teaches in response to determining that the network access control information instructs not to access network, performing, by the primary module, no network access operation after the primary module is taken out of the sleep state. ([0146] the low power wake-up signal indicates when a beacon is coming. The low power receiver station 106e need not turn on the transceiver 214 until that time. Which means after the receiver station turns on it will perform a reception operation for the beacon) The station only has to wait for the beacon and not access the network.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang in view of Aboul-Magd with the indication from Jafarian in order to save power.
As to claim 26, Wang in view of Aboul-Magd and Jafarian teaches the control information transmission method of claim 18, further comprising: parsing, by the control module of the second station, state update control information in the wake-up signal, and performing a corresponding operation according to content of the state update control information. (Wang [0050] The control information may also carry trigger information, and in this case, after the UE controls the state of a function module, which is corresponding to a second access network, of the UE according to the received control information, under the trigger of the trigger message, the UE controls the function module to switch from the current state to other state (for example, switching from switch-on to switch-off, switching from sleep to wake up and so on) when the predetermined time expires.)
As to claim 27, Wang in view of Aboul-Magd and Jafarian teaches the control information transmission method of claim 18, further comprising: parsing, by the control module of the second station, information of a time length for delaying wake-up in the wake-up signal, and taking a primary module out of a sleep state after a time length indicated by the information of the time length for delaying the wake-up. (Jafarian [0146] the low power wake-up signal indicates when a beacon is coming. The low power receiver station 106e need not turn on the transceiver 214 until that time. Which means after the receiver station turns on it will perform a reception operation for the beacon)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang with the indication from Jafarian in order to save power.
As to claim 28, Wang in view of Aboul-Magd and Jafarian teaches the control information transmission method of claim 18, further comprising: parsing, by the control module of the second station, control information of an operation after wake-up in the wake-up signal; and taking, by the control module, a primary module out of a sleep state, transmitting the control information of the operation after the wake-up to the primary module, and performing, by the primary module, a corresponding operation according to the control information of the operation after the wake-up after the primary module wakes up. (Wang ([0092] the WIFI module is sent a wake up signal instructing the UE to wake up the WIFI module for communication on a WIFI carrier. [0100] After the network element of the 3GPP access network receives the RRC message (such as an RRC connection reconfiguration complete message) replied by the UE that the WiFi module has been waken up, the UE and the network side may transmit data over the WLAN carrier, and transmit a control signaling and possible user data over the 3GPP carrier.)



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Aboul-Magd and Jafarian as applied to claim 18 above, and further in view of Son.
As to claim 20, Wang in view of Aboul-Magd and Jafarian teaches the control information transmission method of claim 18, 
But does not specifically teach:
further comprising: parsing, by the control module of the second station, information about whether a serving access point is replaced and identity identifier information of a sender in the wake-up signal, and 
determining, according to a parsing result, whether the serving access point is replaced. 
However Son teaches further comprising: parsing, by the control module of the second station, information about whether a serving access point is replaced and identity identifier information of a sender in the wake-up signal, and ([0182] the station may receive a WUR signal having the address of a new AP indicating to the station that it is in the coverage area of a new AP)
determining, according to a parsing result, whether the serving access point is replaced. ([0173],[0177], [0182] the station determines if the address of the AP that sent the WUR signal is an already associated AP (recorded) or not.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Wang with the methods form Son in order to perform handover operation using WUR to save power.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Aboul-Magd and Jafarian as applied to claim 18 above, and further in view of Zhang.
As to claim 23, Wang in view of Aboul-Magd and Jafarian teaches the control information transmission method of claim 18, 
But does not specifically teach:
wherein if the control module of the second station parses the wake-up signal and determines that the wake-up signal comprises paging area indication information, the control module of the second station compares the paging area indication information with local information to determine whether the second station is located in an original paging area.
However Zhang teaches wherein if the control module of the second station parses the wake-up signal and determines that the wake-up signal comprises paging  (Col 9 lines 5-16 describes a paging area is directly related to the identifier of base station it is connected to and compares identifier of the current base station with the one it has stored as already registered with and determines if it is in a new paging area) The combination of Wang and Zhang means the identifier of the access point/base station from Wang (fig. 8 3GPP connection establishment) can be seen as a paging area indication
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wake up signal of Wang with the paging methods of Zhang in order to save power at the station and determine the paging area of the station.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Elton Williams/Examiner, Art Unit 2465